
	
		I
		111th CONGRESS
		2d Session
		H. R. 5288
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Mr. Costa (for
			 himself, Mr. Welch,
			 Mr. Courtney,
			 Mr. Larsen of Washington, and
			 Mr. Larson of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Dairy Production Stabilization Act of 1983
		  to establish a dairy price stabilization program.
	
	
		1.Short titleThis Act may be cited as the
			 Dairy Price Stabilization Program Act
			 of 2010.
		2.Dairy Price
			 Stabilization ProgramThe
			 Dairy Production Stabilization Act of 1983 (7 U.S.C. 1421 note; title I of
			 Public Law 98–189) is amended by adding at the end the following new
			 subtitle:
			
				DDairy Price
				Stabilization Program
					141.DefinitionsIn this subtitle:
						(1)Allowable milk
				marketingThe term allowable milk marketing means
				the quantity of milk production that a dairy facility may produce during a
				quarter without incurring a market access fee, as determined under section
				143(b)(1).
						(2)Allowable milk
				marketing growth rateThe term allowable milk marketing
				growth rate means the allowable milk marketing growth rate established
				by the Secretary for the applicable quarter under section 143(b)(1).
						(3)Alternative
				market access feeThe term alternative market access
				fee means a fee described in section 143(b)(2) that is assessed on all
				milk produced in excess of the allowable milk marketings of a dairy
				facility.
						(4)Appeals
				CommitteeThe term Appeals Committee means the
				producer appeals committee established under section 142(c).
						(5)Dairy
				facilityThe term dairy facility means an operation
				on a property, or set of properties that are contiguous or separated only by a
				public right-of-way, that is directly related to raising cows or producing milk
				from cows for the purpose of making a profit or for a livelihood.
						(6)Market access
				fee dividendThe term market access fee dividend
				means the market access fees collected during an applicable quarter that are
				redistributed to dairy facilities with allowable milk marketings under section
				143(e).
						(7)Milk
				handlerThe term milk handler means a person that
				makes payments to a dairy facility for milk produced in the United States and
				purchased from the dairy facility for commercial use.
						(8)OrderThe
				term order means an order issued by the Secretary under section
				142(a).
						(9)ProducerThe term producer means all
				persons engaged in the production of bovine milk for commercial use. All
				producers holding a milk license shall be included.
						(10)Producer
				BoardThe term Producer Board means the Producer
				Board established under section 142(b).
						(11)ProgramThe
				term Program means the Dairy Price Stabilization Program
				established under section 142(a).
						(12)QuarterThe
				term quarter means each of the following 4 quarters of a
				calendar year:
							(A)January 1 through
				March 31.
							(B)April 1 through
				June 30.
							(C)July 1 through
				September 30.
							(D)October 1 through
				December 31.
							(13)RegionThe
				term region means each of the following
							(A)Region 1, Northeast, consisting of the
				States of Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire,
				New Jersey, New York, Pennsylvania, Rhode Island, Vermont, and West
				Virginia.
							(B)Region 2, Southeast, consisting of the
				States of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana,
				Mississippi, Missouri, North Carolina, South Carolina, Tennessee, and
				Virginia.
							(C)Region 3, Midwest, consisting of the States
				of Illinois, Indiana, Iowa, Michigan, Minnesota, Nebraska, North Dakota, Ohio,
				South Dakota, and Wisconsin.
							(D)Region 4, South, consisting of the States
				of Kansas, New Mexico, Oklahoma, and Texas.
							(E)Region 5,
				Northwest, consisting of the States of Colorado, Idaho, Montana, Oregon, Utah,
				Washington, and Wyoming.
							(F)Region 6, West, consisting of the States of
				Arizona, California, and Nevada.
							(14)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting in
				consultation with the Appeals Committee or Producer Board (as
				appropriate).
						(15)Standard market
				access feeThe term standard market access fee means
				a fee assessed under section 143(d) on all milk produced by a dairy
				facility.
						142.Establishment
						(a)Issuance of
				orders
							(1)Proposed
				orderNot later than 60 days
				after the date of the enactment of this subtitle, the Secretary shall publish
				in the Federal Register a proposed order to establish a program to be known as
				the Dairy Price Stabilization Program that shall apply to all
				dairy facilities within the contiguous United States that produce milk for sale
				commercially.
							(2)Referendum on
				proposed orderNot later than
				90 days after the date of the enactment of this subtitle, the Secretary shall
				conduct a referendum among producers who, during a representative period (as
				determined by the Secretary), have been engaged in the production of milk for
				commercial use for the purpose of ascertaining whether the proposed order shall
				take effect. The Program shall be implemented only if the Secretary determines
				that it has been approved by not less than a majority of the eligible producers
				voting in the referendum. If implementation of the Program is not approved by a
				majority of the eligible producers voting in the referendum, the Secretary may
				not issue a final order to establish the Program. To determine the approval or
				disapproval of producers, the Secretary shall consider the approval or
				disapproval by any cooperative association of producers, engaged in a bona fide
				manner in marketing milk or the products thereof, as the approval or
				disapproval of the producers who are members of or under contract with such
				cooperative association of producers. If a cooperative association of producers
				elects to vote on behalf of its members, such cooperative association shall
				provide each producer, on whose behalf the cooperative association is
				expressing approval or disapproval, a description of the question presented in
				the referendum together with a statement of the manner in which the cooperative
				association intends to cast its vote on behalf of the membership. Such
				information shall inform the producer of procedures to follow to cast an
				individual ballot should the producer so choose within the period of time
				established by the Secretary for casting ballots. Such notification shall be
				made at least 30 days before the referendum and shall include an official
				ballot. The ballots shall be tabulated by the Secretary and the vote of the
				cooperative association shall be adjusted to reflect the individual
				votes.
							(3)Final
				orderIf the Secretary
				determines that the proposed order has been approved by not less than a
				majority of the eligible producers voting in the referendum required by
				paragraph (2), the Secretary shall issue, not later than 30 days after such
				determination, a final order to establish the Program.
							(4)Referendum on
				continuation of ProgramNot later than 3 years after the date of
				the enactment of this subtitle, the Secretary shall conduct a referendum among
				producers who, during a representative period (as determined by the Secretary),
				have been engaged in the production of milk for commercial use, for the purpose
				of ascertaining whether the Program then in effect shall be continued. The
				program shall be continued only if the Secretary determines that it has been
				approved by not less than a majority of the eligible producers voting in the
				referendum. If continuation of the Program is not approved by a majority of the
				eligible producers voting in the referendum, the Secretary shall terminate
				collection of fees under the Program within six months after the Secretary
				determines that such action is favored by a majority of the eligible producers
				voting in the referendum and shall terminate the program in an orderly manner
				as soon as practicable after such determination.
							(b)Producer
				Board
							(1)In
				generalThe order shall provide for the establishment of a board
				of directors to be known as the Producer Board to advise the
				Secretary on administration of the Program.
							(2)CompositionThe
				Producer Board shall be composed of 30 members, of whom—
								(A)24 shall be
				producers, of whom—
									(i)12 producers shall be appointed based upon
				region, with 2 members from each of the 6 dairy producing regions in the United
				States; and
									(ii)12 producers shall be appointed based upon
				the geographical distribution of milk production volume throughout the United
				States;
									(B)2 shall represent
				dairy consumers;
								(C)2 shall represent
				fluid milk bottlers; and
								(D)2 shall represent
				dairy product processors.
								(3)AppointmentThe
				Secretary shall appoint the members of the Producer Board after considering any
				nominations submitted by interested parties.
							(4)Advisor
								(A)In
				generalThe Secretary shall appoint a dairy economist to advise
				the Producer Board.
								(B)Nonvoting
				memberThe individual appointed under subparagraph (A) shall be a
				nonvoting member of the Producer Board.
								(c)Producer Appeals
				CommitteeThe order shall require the Producer Board to establish
				a committee to be known as the Producer Appeals Committee to
				advise the Secretary on appeals of decisions made during the first year of
				operation of the Program.
						143.Operation of
				the Program
						(a)Establishment of
				rates, fees, dividends, and initial allowable milk marketings
							(1)In
				generalThe order shall provide for the establishment of rates
				and fees and the payment of dividends in accordance with this section.
							(2)Initial
				establishment of allowable milk marketingsThe initial
				establishment of allowable milk marketings for a dairy facility under this
				subtitle shall based on the highest of the annual milk marketings of the dairy
				facility from the calendar year ending—
								(A)December 31,
				2007;
								(B)December 31, 2008;
				or
								(C)December 31,
				2009.
								(b)Establishment of
				rates and fees
							(1)Allowable milk
				marketing growth rate
								(A)Calculation of
				allowable milk marketingThe
				allowable milk marketings of a dairy facility for a quarter shall be equal to
				the quantity of milk commercially produced by the dairy facility during the
				corresponding quarter during the previous calendar year, as adjusted to reflect
				the allowable milk marketing growth rate for the quarter.
								(B)Calculation of
				allowable milk marketing growth rateAt least 30 days before the first day of
				each quarter, the Secretary, after considering any recommendations made by the
				Producer Board, shall establish the allowable milk marketing growth rate for
				the upcoming quarter based on the following table:
									
										
											
												Milk Feed
						RatioAllowable milk marketing growth rate (in
						percent)
												
												Milk Feed Ratio greater than/equal to 2.00
						 3.00
												
												Milk Feed Ratio 1.75–1.99  0.00
												
												Milk Feed Ratio less than/equal to 1.74
						−3.00
												
											
										
									
								(C)Milk feed
				rationFor purposes of this
				paragraph and paragraph (2)(A), the Secretary shall calculate a milk feed ratio
				for a month using the same procedures used to calculate the milk feed ratio on
				page 64 of the USDA January 2010 Agricultural Prices publication (including the
				data and factors noted in footnote 4).
								(D)Quarterly
				announcement of the allowable milk marketing growth rateFor the
				purpose of announcing the quarterly allowable milk marketing growth rate, the
				Secretary shall use the simple average of the three most recently available
				monthly figures for the milk feed ratio.
								(2)Standard and
				alternative market access fees
								(A)Standard market
				access fee
									(i)In
				generalAt least 30 days before the first day of each quarter,
				the Secretary shall establish the standard market access fee to be assessed on
				all commercial milk production of a dairy facility for that quarter.
									(ii)RequirementThe
				standard market access fee shall be based on the number of hundredweights of
				raw milk produced for commercial use, as determined by the Secretary.
									(iii)Calculation of
				standard market access feeThe standard market access fee shall be
				determined using the following table:
										
											
												
													Milk Feed
						RatioMarket Access Fee
													
													Milk Feed Ratio greater than/equal
						to 3.00 $0.03
													
													Milk Feed Ratio 2.50–2.99
						$0.13
													
													Milk Feed Ratio 2.00–2.49
						$0.25
													
													Milk Feed Ratio less than/equal to
						1.99 $0.50
													
												
											
										
									(iv)Quarterly
				announcement of the market access feeFor the purpose of announcing the quarterly
				standard market access fee, the Secretary shall use the simple average of the
				three most recently available monthly figures for the milk feed ratio.
									(B)Alternative
				access feeThe amount of the alternative market access fee to be
				assessed on all commercial milk production of a dairy facility that exceeds the
				allowable milk marketings of the dairy facility for a quarter shall be equal to
				the product obtained by multiplying—
									(i)5; by
									(ii)the standard
				market access fee amount per hundredweight of milk.
									(3)RevisionsThe Secretary may make revisions to the
				calculations of the market access fee and allowable milk marketing growth rate,
				but only if at least two-thirds of the members of the Producer Board support
				the revisions. For any revisions, the Secretary shall consider—
								(A)the economic
				conditions of the dairy industry in the United States;
								(B)the economic
				conditions of the world dairy market;
								(C)the commercial
				disappearance of fluid and manufactured milk products;
								(D)the domestic
				on-farm cost of producing raw milk;
								(E)the domestic
				farm-gate milk price paid to dairy farmers in the United States;
								(F)the international
				value of manufactured dairy products;
								(G)the current United
				States import/export balance in dairy products;
								(H)any foreseen
				purchases by the Federal Government for nutrition programs; and
								(I)any other economic
				indicator that the Secretary determines to be appropriate.
								(c)Allowable milk
				marketings
							(1)In
				generalAt least 30 days before the first day of each quarter,
				the Secretary shall—
								(A)establish the
				quantity of allowable milk marketings for each dairy facility; and
								(B)notify each dairy
				facility of the quantity.
								(2)AppealA
				dairy facility may appeal to the Secretary any discrepancy in the quantity of
				allowable milk marketings established for the dairy facility.
							(3)Transfers of
				allowable milk marketingsThe 1 or more owners of the
				milk-producing cows at a dairy facility may transfer, in full, the allowable
				milk marketings associated with the dairy facility to—
								(A)an individual or
				entity that purchases the dairy facility; or
								(B)another dairy
				facility under the same ownership.
								(4)Leap-year
				adjustment
								(A)Effect of leap
				yearDuring a calendar year
				that consists of 366 days, 1⁄90th of the allowable milk
				marketings for the first quarter shall be added to the allowable milk
				marketings of each dairy producer.
								(B)Subsequent
				yearFollowing a year described in subparagraph (A),
				1⁄91st of the allowable milk marketings shall be
				subtracted from the allowable milk marketings of each dairy producer during the
				preceding year.
								(d)Collection of
				market access fees
							(1)In
				generalDuring any quarter, a dairy facility that produces and
				markets milk in a quantity that is greater than the allowable milk marketings
				of the dairy facility for that quarter shall be assessed the standard market
				access fee in the following quarter unless, not later than 7 days after the end
				of the quarter, the dairy facility notifies in writing the appropriate local
				office of the Farm Services Agency of the intent of the dairy facility to pay
				the alternative market access fee in lieu of the standard market access
				fee.
							(2)NoticeNot
				later than 25 days after the end of a quarter during which a dairy facility
				exceeded the allowable milk marketings of the dairy facility, the Secretary
				shall send to the dairy facility and to each of the milk handlers of the dairy
				facility a notice that describes the market access fee to be assessed against
				the dairy facility during the following quarter.
							(3)Milk
				handlers
								(A)In
				generalEach milk handler of a dairy facility notified under
				paragraph (2) shall—
									(i)during the quarter
				in which the milk handler receives the notice, collect an assessment per
				hundredweight of milk from the dairy facility in the amount of the market
				access fee described in the notice; and
									(ii)deposit the
				assessment amounts into the protected account described in subsection
				(f).
									(B)Alternative
				market access feeIf a dairy facility notifies the appropriate
				local office of the Farm Services Agency under paragraph (1) of an intent to
				pay the alternative market access fee, the amount of the assessment described
				in the notice under paragraph (2) shall be—
									(i)deducted from the
				revenues of the dairy facility in 3 equal monthly installments; and
									(ii)deposited into
				the protected account described in subsection (f).
									(4)Subsequent
				overagesIf a dairy facility exceeds the allowable milk
				marketings of the dairy facility in a quarter and any of the 4 subsequent
				quarters, the dairy facility shall be assessed a market access fee in an amount
				that is equal to the lesser of—
								(A)the market access
				fee announced after the first quarter in which the dairy facility exceeded the
				allowable milk marketings; or
								(B)the market access fee announced for the 4
				quarters in which the dairy facility subsequently exceeds the allowable milk
				marketings of the dairy facility.
								(5)ResponsibilityThe
				milk handler for the 1 or more owners of the milk-producing cows at a dairy
				facility that receives a notice under paragraph (2) shall give notice to the
				owners that the market access fees shall be—
								(A)deducted from the
				proceeds of the dairy facility; and
								(B)submitted to the
				local office of the Farm Services Agency with which the owners have
				registered.
								(e)Payment of
				market access fee dividends
							(1)In
				generalDuring any quarter, a dairy facility that produces and
				markets a quantity of milk that is less than or equal to the allowable milk
				marketings of the dairy facility for that quarter shall be entitled to receive
				a market access fee dividend in an amount based on the ratio that—
								(A)each hundredweight
				of allowable milk marketings produced during that quarter at the dairy
				facility; bears to
								(B)total hundredweights produced by all
				facilities that did not exceed their allowable milk marketings during that
				quarter.
								(2)Total
				amountThe total amount of
				market access fee dividends available during a quarter shall be equal to the
				cumulative market access fees collected under this subtitle for a
				quarter.
							(3)Distribution
								(A)In
				generalThe market access fee dividends for a quarter shall be
				distributed to each qualifying dairy facility not later than 30 days after the
				last day of the following quarter.
								(B)EligibilityThe
				1 or more owners of the milk-producing cows at a dairy facility described in
				paragraph (1) shall be eligible to receive any market access fee dividends paid
				to the dairy facility under this subsection.
								(C)PaymentPayment
				of market access fee dividends shall be by check or direct deposit.
								(f)AdministrationAmounts
				collected by milk handlers under subsection (d) shall be deposited into a
				protected account established by the Secretary from which amounts may not be
				withdrawn other than for distribution as market access fee
				dividends.
						.
		
